Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating various prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. While petitioner seeks to be restored to the status he enjoyed prior to the disciplinary determination, he is not entitled to such relief (see Matter of Abdul-Malik v Palin, 85 AD3d 1413 [2011]; Matter of Bornstorffy Fischer, 67 AD3d 1138 [2009]). Accordingly, given that petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Doyle v Fischer, 87 AD3d 1189 [2011]; Matter of Charles v Bezio, 80 AD3d 975 [2011]).
*1586Rose, J.E, Lahtinen, Spain, McCarthy and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.